BECK, Judge,
dissenting.
I dissent because I believe the majority exalts form over substance.
I recognize that Pennsylvania Rule of Civil Procedure 405(a) expressly requires that the “person making service shall make a return of service” with the court. It is clear that in this case, someone other than the “person making service” made the return of service. However, I question whether such technical noncompliance should be treated as “defective” or “improper” service for purposes of striking the default judgment.
The majority correctly cites to Frycklund v. Way, 410 Pa.Super. 347, 599 A.2d 1332 (1991) for the proposition that “improper service” is not “merely a procedural defect which can be ignored when the defendant, by whatever means, becomes aware that an action has been commenced against him or her.” In Frycklund, the plaintiff did not serve defendant at the proper address, and the court therefore never obtained jurisdiction over her person. Such a defect indeed yields an “improper service.” Service of process under these circumstances was therefore properly set aside. Id. at 352-353, 599 A.2d at 1335. The “defect” in this case is quite different and ought not to result in a stricken judgment.